DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 16 September 2022 for the application filed 10 March 2021. Claims 31-52 are pending (Claims 1-30 were previously canceled; Claims 31, 34, 41, 44, 46, 47, and 49 are amended).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (CON of 16/688,141, filed 19 November 2019; which is a CON of 15/353,908, filed 29 November 2016; which has PRO 62/338,073, filed 18 May 2016, and PRO 62/260,944, filed 30 November 2015) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Interview Summary
	Upon reviewing the amendments filed 16 September 2022, the Examiner reconsidered the patentability of the claimed invention and has withdrawn indication of allowable subject matter in light of the non-statutory double patenting rejections of Claims 31-52 over Claims 1-21 of US Patent 10,782,264.
In the interview held 21 September 2022 (filed 29 September 2022), Examiner HUANG indicated to Atty TYSON that the claims are allowable pending the filing of a terminal disclaimer disclaiming the terminal part of the statutory term of US Patent 10,782,264. Atty TYSON agreed to file a terminal disclaimer. However, no such terminal disclaimer has been filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-21 of U.S. Patent No. 10,782,264. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 31 and 32, Claims 1 and 2 of ‘264 read upon all claimed limitations. Claim 1 of ‘264 discloses a method requiring step (a) applying a first electric field across a first fluid channel in a microfluidic device to separate a mixture of analytes an ampholytes via isoelectric focusing while imaging the first fluid channel or a portion thereof; step (b) applying a second electric field across the first fluid channel to mobilize the separated analytes while imaging the first fluid channel or a portion thereof; step (c) expelling the mobilized analytes via electrospray ionization from an orifice in the microfluidic device into a mass spectrometer; and step (d) correlating separated analyte peaks detected in step (a) by the imaging of the first fluid channel or a portion thereof with mass spectrometer data for the separated analytes. The only difference between Claim 1 of ‘264 and Claim 31 of the pending application is that the pending application requires “a mixture of charge variants of one or more biologics” whereas Claim 1 of ‘264 discloses “a mixture of analytes”.
However, Claim 2 of ‘264 further discloses the mixture of analytes comprises a mixture of intact proteins. This is the exact same limitation of Claim 32 of the instant application. Thus, when Claim 2 of ‘264 is considered with Claim 1, the ‘264 patent discloses a mixture of intact proteins, which reads upon the claimed “mixture of charge variants of one or more biologics” and maps directly to Claims 31 and 32 of the pending application.
Regarding Claim 33, the limitations map directly to Claim 3 of ‘264.
Regarding Claim 34, the limitations map directly to Claim 4 or Claim 5 of ‘264.
Regarding Claim 35, the limitations map directly to Claims 5 and 6 of ‘264.
Regarding Claims 36-40, the limitations map directly to Claims 7-11 of ‘264, respectively.
Regarding Claims 41 and 43, the limitations map directly to Claims 13, 16, and 17 of ‘264. Claim 13 of ‘264 discloses all method steps of Claim 41 but seemingly discloses a broader analyte, i.e., “a mixture of analytes”. However, Claims 16 and 17 of ‘264, which depend on Claim 13, identify more specific analytes, namely “proteins” (Claim 16) and “intact proteins” (Claim 17). This reads upon the claimed “mixture of charge variants of one or more biologics” of Claim 41 and further reads on the claimed identity of these charge variants in Claim 43.
Regarding Claim 42, the limitations map directly to Claims 14 and 15 of ‘264.
Regarding Claim 44, the limitations map directly to Claims 18 and 19 of ‘264.
Regarding Claim 45, the limitations map directly to Claim 20 of ‘264.
Regarding Claim 46, the limitations map directly to Claim 21 of ‘264.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777